DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 2014/0321141 A1) in view of Danner et al. (US 2013/0223089 A1).
Regarding claim 1, , Bauer et al. teach a luminous lighting or signaling module of an automotive vehicle, said luminous lighting or signaling module comprising:
a first submodule (8; see at least figures 3-5) arranged to produce a first cut-off beam  and
a second submodule (130; see at least figures 3-5) arranged to produce at least two selectively activatable luminous segments (see light sources 3 and 6 in at least figure 3 and 4), the luminous segments forming a second beam that is complementary to the cut-off beam (see at least figures 3-5), when they are activated simultaneously (see at least figure 4 where light sources 3 and 6 are simultaneously activated); and
a holder (see at least figure 3 and 4 where light sources 3 and 6 are positioned),	wherein the holder (see at least figure 3 and 4 where light sources 3 and 6 are positioned) is a plate that is positioned between the first submodule (8; see at least figures 3 and 4) and the second submodule (130; see at least figures 3 and 4) so as to separate the first submodule from the second submodule (see at least figures 3 and 4 where light sources 3 and 6 are separated).
Bauer et al. do not explicitly teach the second module having at least two second light sources and wherein the first light source of the first submodule is positioned on a first side of the holder, and the second light sources of the second submodule are positioned on a second side of the holder opposite to the first side.
Danner et al. teach an LED light module comprising multiple light sources wherein a second module having at least two second light sources (see at least figure 2, light sources 12) and the first light source is positioned on a top portion of the holder (see at least figure 7, holder 14 and top light sources 12a) and the second light sources (12) positioned on a second side of the holder  (14; see at least figure 7).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the second module of Bauer et al. to include at least two light sources and the first light source and second light source positioned on different surfaces of the holder as taught by Danner et al. as an alternative design choice to achieve a desired illumination output.
Regarding claim 2, Bauer et al. teaches the luminous lighting or signaling module according to claim 1, wherein the holder (see at least figures 3 and 4) holds the first light source (3 in at least figures 3 and 6) of each of the first submodule (8) and the second light source (6) of the second submodule (130).
Regarding claim 3, Bauer et al. teaches the luminous lighting or signaling module according to claim 1, wherein the first submodule (8; see at least figure 3) is positioned above the second submodule (130; see at least figure 3) as viewed in a travel direction of the automotive vehicle (see figure 12 and at least paragraph [0121]).
Regarding claim 4, Bauer teaches the luminous lighting or signaling module according to claim 1,wherein said first submodule (see at least figures 3 and 4) is arranged to produce a low beam, comprising an oblique cut-off (see at least figure 4) portion. 
Regarding claim 5, Bauer teaches the luminous lighting or signaling module according to claim 1, wherein the second submodule (130) includes at least two selectively activatable second light sources (2, 4; see at least figures 3-5) and a light guide device (20, 30 and 40; see at least figure 3-5) arranged to interact with the at least two selectively activatable second light sources (2, 4; see at least figures 3-5) so as to form images configured to be projected by a projecting device (90; see at least figures 3-5) to form the at least two selectively activatable luminous segments.
Regarding claim 6, Bauer teaches the luminous lighting or signaling module according to claim 5, wherein the light guide device includes optical guides (20, 30, 40; see at least figures 3-5) that are respectively associated with the at least two selectively activatable second light sources (2, 4; see at least figure 5 and abstract of Bauer et al.).
Regarding claim 7, Bauer teaches the luminous lighting or signaling module according to claim 5, wherein the first submodule (8) includes a reflective shield (120; see at least figure 4) that cuts off a beam of rays emitted by light sources of the first submodule, the reflective shield (120) positioned above the light guide device of the second submodule (130; see at least figure 4 where beam emitting from light source 3 is cutoff by 120) .
Regarding claim 8, Bauer teaches the luminous lighting or signaling module according to claim 7,
wherein the reflective shield (120; see at least figures 3 and 4) includes an edge (121; see at least figures 3 and 4) placed in a focal plane of the projecting device (90; see at least figures 3 and 4),
wherein the light guide device is arranged so that the images have edges placed so as to be adjacent to the edge of the reflective shield (120; see at least figure 3 and 4).
Regarding claim 10, Bauer et al. teach the luminous lighting or signaling module according to claim 5, wherein the light guide device includes optical guides (20, 30,40; see at least figure 3-5) that are respectively associated with one of the at least two selectively activatable second light sources (2 4; see at least figure 3-5; abstract of Bauer et al.), each optical guide (20,30, 40; see at least figure 3-5) having an entrance face (21, 31, 41; see at least figure 3-5) and an exit face (22, 32, 42; figure 5; abstract of Bauer et al) so as to guide the light emitted by the associated second light source (2,3,4; see at least figure 5) from the entrance face (21, 31, 41; see at least figure 5) to the exit face (22, 32, 42; see at least figure 5 where light exits faces 22, 32, 42).
Regarding claim 11, Bauer et al. teach the luminous lighting or signaling module according to claim 10, wherein each optical guide (20, 30, 40; see at least figures 3-5) is arranged to form an image of an associated second light source (4, see at least figures 3-5) level with the exit face (42) of said optical guide (40; figure 5), the exit face (42; see at least figure 3-5) being placed level with a focal zone (axis x; see at least figure 5)of the projecting device (90; figure 5).
Claim 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 2014/0321141 A1) in view of Danner et al. (US 2013/0223089 A1) as applied to claim 5, 9 and 12, above and further in view of Nakazato et al. (US 2014/0112012 A1).
Regarding claim 9, Bauer et al. modified by Danner et al. teaches the luminous lighting or signaling module according to claim 5, but are silent about wherein the light guide device is a plate bearing a luminescent material and the at least two selectively activatable second light sources are oriented so as to light the luminescent material.
Nakazato et al. teach a vehicle headlamp comprising a plate bearing phosphor
material (22) that is activatable by light source 25a (figure 2; paragraph [0046]).
It would have been obvious to one having ordinary skill in the art at the time the
invention was made to modify the module of Bauer et al. to include a luminescent material as taught by Nakazato et al. so that a desired illumination output is achieved.
Regarding claim 12, Bauer et al. further teach the luminous lighting or signaling module according to claim 9, wherein the optical guides are produced from only one part (see figure 5 where light guides 20, 30 and 40 integrally formed into one part).
Regarding claim 13, Bauer et al. further teach the luminous lighting or signaling module according to claim 12, wherein downstream portions of two adjacent optical guides (see at least figure 5 guides 20, 30 and 40) join upstream of the focal zone to form a common zone of overlap of the images formed by the two adjacent optical guides (see figure 5 where light guides 20, 30 and 40 join together).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection necessitated by applicant’s amendment of independent claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/           Examiner, Art Unit 2875     

/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875